Citation Nr: 0201363	
Decision Date: 02/11/02    Archive Date: 02/20/02	

DOCKET NO.  00-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied a compensable rating for 
the veteran's service-connected bilateral hearing loss.  The 
case is now ready for appellate review.

The Board must address all issues reasonably raised from a 
liberal reading of the evidence associated with the claims 
file.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  In 
reviewing the record, the Board notes that a report of a May 
2000 VA examination includes the notation that the veteran 
has bilateral tinnitus.  As service connection is currently 
in effect for high frequency hearing loss, the Board finds 
that the issue of service connection for bilateral tinnitus 
is raised by the record.  Id.  This matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained, the 
veteran and representative have been informed of the evidence 
necessary to support and substantiate the pending claim, the 
RO has assisted the veteran in collecting evidence relevant 
to the pending issue, the veteran has been provided VA 
examinations, and there remains no evidence identified by the 
veteran which has not been collected for review by VA.  

2.  The most recent VA audiometric examination shows air 
conduction pure tone decibel thresholds for the frequencies 
of 1,000, 2,000, 3,000 and 4,000 Hertz to average 54 decibels 
for the right ear, with speech recognition of 80 percent, and 
average 54 decibels for the left ear, with speech recognition 
of 88 percent; these findings correspond to level IV hearing 
for the right ear and level II hearing for the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  The Board notes at the outset that during 
the pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 106-575, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  A review of the claims folder reveals that VA has 
informed the veteran and his representative of the evidence 
necessary to substantiate his pending claim for an increased 
evaluation for hearing loss.  It is clear that VA has 
assisted the veteran in attempting to obtain medical records.  
VA has provided the veteran with audiometric examinations.  
There does not appear to be any relevant medical or other 
evidence identified by the veteran, which VA has not 
attempted to assist the veteran in obtaining.  The Board can 
find no outstanding basis for additional remand of the issue 
now pending to comply with the newly adopted VCAA.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Rating Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any 
reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, the present level of disability is of primary 
concern.  Although rating specialists are to review the 
entire recorded history of disability to make an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Evaluation of hearing impairment is based upon examinations 
conducted using controlled speech discrimination tests 
together with the results of pure tone audiometric testing.  
38 C.F.R. Part 4, § 4.85.  Evaluations range from zero 
percent to 100 percent and are based on organic impairment of 
hearing acuity within the conversational voice ranges (1,000, 
2,000, 3,000, and 4,000 cycles per second/Hertz), as measured 
by controlled speech or other audiometric testing.  
Evaluation of hearing loss for VA disability compensation 
purposes involves the use of tables provided by regulation 
including consideration of speech discrimination testing 
together with average pure tone decibel loss.  See 38 C.F.R. 
§ 4.85, Tables VI-VII.  

Facts:  Pursuant to the veteran's June 1998 claim, the RO 
granted service connection for bilateral hearing loss in a 
rating decision issued in March 1999.  A noncompensable 
evaluation was assigned.  The audiometric evidence of record 
is as follows:  







In July 1998, the veteran was provided a VA audiometric 
examination for purposes of VA employment.  Pure tone decibel 
thresholds were provided, although there was no speech 
discrimination testing.  The results of the examination were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
55
60
LEFT
15
25
65
60
45

In May 1999, the veteran was provided with a VA audiometric 
evaluation.  The results of the examination were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
55
55
55
LEFT
15
20
60
55
55

Speech discrimination was 84 percent bilaterally.  The 
diagnosis was mild to moderate bilateral sensorineural 
hearing loss.  

The veteran was also provided with a VA examination for ear, 
nose and throat in May 1999.  It was therein documented that 
the veteran had worn hearing aids for the previous 8 to 10 
years, and that he did get significant benefit from them, but 
he was not wearing them on this occasion because the 
batteries were dead.  

Examination revealed that the external ear, mastoid area, ear 
canals, and tympanic membranes were normal.  There was no 
sign of fluid or infection.  There was no significant 
scarring of the ears.  Both tympanic membranes moved 
normally.  There were no signs of any congenital 
abnormalities.  Tuning fork tests showed the Weber to be 
central, and the veteran was Rinne-positive bilaterally at 
256.  The impression was bilateral high frequency 
sensorineural hearing loss.  

In March 1990, the veteran was provided a VA "fee-basis" 
audiometric examination.  While the raw data from this 
examination is of record, there was no interpretation made.  
Accordingly, the veteran was again provided a VA "fee-basis" 
audiometric examination in May 2000.  The results of the 
latter examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
65
65
LEFT
25
25
65
60
65

Speech discrimination was 80 percent for the right ear and 88 
percent for the left.  There was good word recognition 
abilities with amplified hearing levels for both ears.  There 
was also significant middle ear negative pressure for both 
ears.  The diagnosis was mild sloping to moderately severe 
bilateral sensorineural hearing loss.  

Analysis:  A clear preponderance of the evidence of record is 
against the assignment of a compensable rating for the 
veteran's service-connected bilateral sensorineural hearing 
loss.  The audiometric evaluations on file from 1998 through 
2000 are fairly consistent in revealing sensorineural or high 
frequency hearing loss.  However, these examinations all fail 
to reveal, by objective audiometric testing, a sufficient 
amount of hearing loss to warrant the award of a compensable 
evaluation under the specific criteria which VA must consider 
in making such determinations. 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The most recent VA 
audiometric examination from May 2000 reveals an average pure 
tone decibel threshold of 54 for both ears and speech 
discrimination of 80 for the right ear and 88 for the left 
ear.  When using these objective values in conjunction with 
38 C.F.R. § 4.85, Table VI, it is revealed that the veteran 
has level IV hearing for the right ear and level II hearing 
for the left ear.  Under 38 C.F.R. § 4.85, Table VII, such 
findings correspond to Diagnostic Code 6100, warranting a 
noncompensable (zero percent) evaluation.  

The veteran has argued that his hearing loss interferes with 
his industrial pursuits.  However, the Board finds that the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's service-
connected hearing loss has resulted in any hospitalizations 
or caused marked interference in his employment.  The Board 
is therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for hearing loss must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

